DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/16/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/21 has been entered.
 	The reply filed 03/16/21 affects the application 16/332,225 as follows:
1.      Claims 1, 2 and 4 have been amended. New claims 6-10 have been added. However, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.      
2.     The responsive is contained herein below.
Claims 1, 2, 4, 6-10 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 2, 4, 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 2011/0123510 Al; of record) in view of Imai et al. (US 20160022712 A1) and Wills et al. (CNS Drugs 2002; 16 (12): 803-810).
Claim 1 is drawn to a method for improving a sleep disorder in a subject in need thereof, 
wherein the sleep disorder is a parasomnia, a sleep-related breathing disorder, or a sleep-related dyskinesia, comprising administering to said subject an improving agent that contains 50-300 milligrams of a nicotinamide mononucleotide as an active ingredient and starch, in a capsule formulation, thereby improving a parasomnia, a sleep-related breathing disorder, or a sleep-related dyskinesia, in the subject in need thereof.
 Imai et al. disclose Applicant’s agent that comprises nicotinamide mononucleotide as an active ingredient (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). It should be noted although Imai et al. disclose that their composition or agent improves sleep disorder, Imai et al.’s agent is the same as Applicant’s and should also have the same effect of improving sleep disorder. Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., sleep disorder improving agent or improvement of insomia, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
Also, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]).  Furthermore, Imai et al. disclose that their composition can be administered orally (see page 7, [0057]). In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering the specific range or amount of milligrams of the nicotinamide mononucleotide agent or product and treating the specific sleep disorder, a parasomnia, per se.
Imai et al. disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can 
Wills disclose that common sleep disorders known as parasomnias includes disorders of arousal, rapid eye movement (REM) sleep behaviour disorder (RBD),nocturnal seizures, rhythmic movement disorder, and tooth grinding or ‘bruxism’ (see abstract). Furthermore, Wills et al. disclose disorders of arousal are the most common type of parasomnia and cover a spectrum from calm sleepwalking to emotionally agitated or complex behaviours, such as dressing or driving, for which the patient usually has no memory upon awaking (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat a sleep disorder that is a parasomnia such as sleepingwalking as taught by Wills et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et 
One having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat a sleep disorder that is a parasomnia such as sleepingwalking as taught by Wills et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.

Claims 1, 4, 7, 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 2011/0123510 Al; of record) in view of Imai et al. (US 20160022712 A1) and Roux (Respirology (2013) 18, 238–245).
Claim 1 is drawn to a method for improving a sleep disorder in a subject in need thereof, 
wherein the sleep disorder is a parasomnia, a sleep-related breathing disorder, or a sleep-related dyskinesia, comprising administering to said subject an improving agent that contains 50-300 milligrams of a nicotinamide mononucleotide as an active ingredient and starch, in a capsule 
 Imai et al. disclose Applicant’s agent that comprises nicotinamide mononucleotide as an active ingredient (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). It should be noted although Imai et al. disclose that their composition or agent improves sleep disorder, Imai et al.’s agent is the same as Applicant’s and should also have the same effect of improving sleep disorder. Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., sleep disorder improving agent or improvement of insomia, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
Also, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]).  Furthermore, Imai et al. disclose that their composition can be administered orally (see page 7, [0057]). In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 mg/kg can be used or administered (see pages 6-7, [0054]). It should be noted that an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 30 kg patient or subject equates to 300 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 30 kg = 300 mg).  Similarly, an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 20 kg patient or subject equates to 200 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 20 kg = 200 mg).  Furthermore, Imai et al. disclose that their composition can be in different forms including capsule form or formulation, for oral ingestion by a patient to be 
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering the specific range or amount of milligrams of the nicotinamide mononucleotide agent or product and treating the specific sleep disorder, a sleep-related breathing disorder or restless legs syndrome (RLS) or the sleep-related dyskinesia, per se.
Imai et al. disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, [0052]). Furthermore, Imai et al. disclose the nicotinamide mononucleotide (NMN) can be administered at a dosage rate including about 200 mg per day, 200 mg per day, about 300 mg per 
Roux discloses that RLS/PLMS is also commonly seen in patients with sleep-disordered breathing, although very few studies have examined the prevalence of RLS/PLMS in this patient population (see page 241, left col., next to last paragraph).  Furthermore, Roux discloses that there is a high prevalence of restless legs syndrome (RLS) and periodic leg movements during sleep (PLMS) among sleep-disordered breathing patients (see page 241, right col., 1st paragraph).
Also, Roux discloses RLS and/or PLMS have been found in association with various sleep disorders, such as narcolepsy, rapid eye movement behaviour disorder and unexplained
insomnia (see page 241, left col., 3rd paragraph). In addition, Roux discloses that Quiescegenic nocturnal dyskinesia is characterized by abnormal involuntary periodic movements with a circadian pattern but without any urge to move the legs—it might be a variant of restless legs syndrome (RLS) (see page 240, left col., last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a sleep-related breathing disorder, restless legs syndrome (RLS) and the sleep-related dyskinesia, quiescegenic nocturnal dyskinesia which might be related to a variant of restless legs syndrome (RLS) as taught by Roux in said patient or subject, especially since Imai et al. disclose that 
One having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a sleep-related breathing disorder, restless legs syndrome (RLS) and the sleep-related dyskinesia, quiescegenic nocturnal dyskinesia which might be related to a variant of restless legs syndrome (RLS) as taught by Roux in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.

Claims 1, 4, 7, 8, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 2011/0123510 Al; of record) in view of Imai et al. (US 20160022712 A1) and Sotos et al. (US 20070179395 A1).
Claim 1 is drawn to a method for improving a sleep disorder in a subject in need thereof, 

 Imai et al. disclose Applicant’s agent that comprises nicotinamide mononucleotide as an active ingredient (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). It should be noted although Imai et al. disclose that their composition or agent improves sleep disorder, Imai et al.’s agent is the same as Applicant’s and should also have the same effect of improving sleep disorder. Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., sleep disorder improving agent or improvement of insomia, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
Also, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]).  Furthermore, Imai et al. disclose that their composition can be administered orally (see page 7, [0057]). In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 mg/kg can be used or administered (see pages 6-7, [0054]). It should be noted that an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 30 kg patient or subject equates to 300 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 30 kg = 300 mg).  Similarly, an administration of an amount or dosage of 10 mg/kg of nicotinamide 
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering the specific range or amount of milligrams of the nicotinamide mononucleotide agent or product and treating the specific sleep disorder, snoring which is a sleep-related breathing disorder, per se.
Imai et al. disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, 
Sotos et al. disclose that sleep disorders includes, snoring, insomnia, restless legs syndrome, narcolepsy, upper airway resistance syndrome (UARS), and sleep apnea and its subtypes: obstructive sleep apnea (OSA) and central sleep apnea (CSA) (see page 1, [0009]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a snoring which is a sleep-related breathing disorder as taught by Sotos et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
One having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by .
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, 6-10 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623